UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q xQuarterly report pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 For the quarterly period ended June 30, 2011 rTransition report pursuant to Section 13 or 15(d) of the Exchange Act for the transition period from to . Commission File Number: 0-9376 INNOVATIVE FOOD HOLDINGS, INC. (Exact Name ofRegistrant as Specified in its Charter) Florida (State of or Other Jurisdiction of Incorporation or Organization) 20-1167761 (IRS Employer I.D. No.) 3845 Beck Blvd., Suite 805 Naples, Florida34114 (Address of Principal Executive Offices) (239) 596-0204 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant : (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESþNO r Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO r Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated filer r Accelerated filerr Non-accelerated filerr (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Regulation 12b-2 of the Exchange Act): YESrNO þ State the number of shares outstanding of each of the issuer's classes of Common equity, as of the latest practicable date:218,385,103 Common Shares outstanding at August 1, 2011. Table of Contents INNOVATIVE FOOD HOLDINGS, INC. TABLE OF CONTENTS TO FORM 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements(unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations (including cautionary statement) 33 Item 4. Controls and Procedures 41 PART II. OTHER INFORMATION Item 1. Legal Proceedings 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Reserved by SEC 42 Item 5. Other Information 42 Item 6. Exhibits 43 Signatures 44 Table of Contents ITEM1 – CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Innovative Food Holdings, Inc. and Subsidiaries Condensed Consolidated Balance Sheets June 30, December 31, ASSETS (Unaudited) Current assets Cash and cash equivalents $ $ Accounts receivable, net Loan receivable, net Inventory Other current assets Total current assets Property and equipment, net Total assets $ $ LIABILITIES ANDSTOCKHOLDERS' DEFICIENCY Current liabilities Accounts payable and accrued liabilities $ $ Accrued liabilities - related parties Accrued interest, net Accrued interest - related parties, net Notes payable,net of discount Notes payable - related parties Warrant liability Options liability Conversion option liability Total current liabilities Stockholders’ deficiency Common stock, $0.0001 par value; 500,000,000 shares authorized; 218,856,136 issued and 218,840,936 outstanding as of June 30, 2011 and 216,385,103 shares issued and outstandingas of December 31, 2010 Additional paid-in capital Common stock subscribed - Treasury stock, 15,200 and no shares as of June 30, 2011 and December 31, 2010, respectively ) - Accumulated deficit ) ) Totalstockholders’ deficiency ) ) Total liabilities and stockholders’ deficiency $ $ See notes to the unaudited condensed consolidated financial statements. 3 Table of Contents Innovative Food Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (UNAUDITED) For the Three For the Three For the Six For the Six Months Ended Months Ended Months Ended Months Ended June 30, June 30, June 30, June 30, Revenue $ Cost of goods sold Selling, general and administrative expenses 473,157 928,719 Total operating expenses 473,157 928,719 Operating profit (loss) ) ) Other (income) expense: Interest expense Fair value of warrants issued in excess of discount on notes - - Gain from the extinguishment of debt (165,325 ) - (165,325 ) - (Gain) loss from change in fair value of warrant liability ) ) (Gain) loss from change in fair value of conversion option liability ) ) Total other (income) expense (298,193 ) (344,495 ) Income (Loss) before income taxes ) ) Income tax expense - Net income (loss) $ $ ) $ $ ) Net income (loss) per share - basic $ $ ) $ $ ) Net income (loss) per share - diluted $ $ ) $ $ ) Weighted average shares outstanding - basic Weighted average shares outstanding - diluted See notes to the unaudited condensed consolidated financial statements. 4 Table of Contents Innovative Food Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (UNAUDITED) For the Six For the Six Months Ended Months Ended June 30, June 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided byoperating activities: Depreciation and amortization Fair value of common stock issued to consultants - Fair value of extension in term of warrants issued tonoteholders - Fair value of stock options vested by officers and directors - Amortization of discount on notes payable Amortization of discounts on accrued convertible interest Gain on extinguishment of debt ) - Allowance for bad debt - Change in fair value of warrant liability ) Change in fair value of option liability ) Change in fair value of conversion option liability ) Changes in assets and liabilities: Accounts receivable ) Inventory and other current assets, net ) Accrued liability and accrued interest - related party, net ) Accounts payable and accrued interest ) Net cash provided by operating activities Cash flows from investing activities: Principal payments received on loan Purchase of treasury stock ) - Acquisition of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Principal payments on debt – related parties Principal payments on debt ) ) Net cash used in financing activities ) ) Net increasein cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to the unaudited condensed consolidated financial statements. 5 Table of Contents Innovative Food Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (UNAUDITED) (continued) For the Six Months Ended June 30, For the Six Months Ended June 30, Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Taxes $
